DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group II, Claims 1 through 18 and 20 in the reply filed on August 30, 2021 is acknowledged.  It is noted that in this reply, the response was incomplete to the extent that applicants’ overlooked the Election of Species requirement noted on pages 2 and 3 of the last office action.
However, during a telephone conversation with TREVOR GROVE, Attorney of Record, on September 15, 2021, a provisional election was made without traverse to prosecute the invention of Species D, Claims 5 through 14.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 2 through 4 and 15 through 20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 8, it is unclear if the latter phrase of “a signal trace” (line 2) is referring to an earlier phrase of “a signal trace” (line 2 of Claim 7).  This brings into question how many “signal traces” are there.
In Claim 14, “the article” (line 5) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 through 9 and 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2011/0124299 to Koujima et al (hereinafter “Koujima”).
NOTE:  The interpretation of “co-depositing” (line 3 of Claim 1) has been interpreted in light one example of the specification, e.g. layer-by-layer basis (¶ [0064]).
Claim 1:  Koujima discloses a method of forming electronic substrates and assemblies comprising:
co-depositing electrically insulative (e.g. 6, 8) and electrically conductive materials (e.g. 5), wherein the materials are deposited or coated as slurries (e.g. ¶¶ [0118] to [0120]);
sintering the co-deposited materials (e.g. ¶¶ [0123], or [0118] to [0120]); and
retrieving a solid electronic substrate (e.g. Figs. 1 or 4).
Claim 5:  Koujima further discloses that the materials include a first material (e.g. 6, 8) and a second material (e.g. 5), 
wherein the first material is deposited and sintered at positions that are discrete  from the positions where the second material is deposited and sintered (e.g. different layers), and wherein the sintered first material (e.g. 6, 8) forms the electronic substrate (e.g. Fig. 1 based on non-magnetic and insulating layers) and the sintered second material (e.g. 5) forms a feature (e.g. magnetic layer) in the electronic substrate. 
Claim 6:  Koujima further discloses that the electronic substrate includes at least one feature (e.g. through-hole 1) positioned on three sides of the electronic substrate (e.g. top surface of 8, bottom surface of 8 and interior surface of hole 1).
Claims 7 through 9:  Koujima further discloses that the second material (e.g. 5) is a conductive material (e.g. Cu or Ni, ¶ [0118]) that, when sintered, forms a signal trace (e.g. electromagnetic field, ¶ [0002]) in the electronic substrate;
wherein the second material is deposited and sintered to form the signal trace that extends vertically (in Fig. 1) through the electronic substrate;
wherein after depositing and sintering the first and second materials (e.g. in ¶¶ [0118], [0119]);
positioning an electronic component (e.g. coil 4) on the electronic substrate;
depositing and sintering a third material (e.g. 4, 7) to form an electrical interconnection between the electronic component and the signal trace (e.g. ¶¶ [0122], [0123]).
Claim 11:  Koujima further discloses that the second material (e.g. 5) includes a conductive material (e.g. Ag paste) that, when sintered, forms a wire (e.g. coil, ¶ [0121]); 
Claim 13:  Koujima further discloses that the second material, when sintered, forms an antenna in the electronic substrate (e.g. ¶ [0042]). 
Claim 14:  For this interpretation, the first material in Koujima is read as insulating layer (6), the second material is read as magnetic layer (5), and a third material is read as non-magnetic layer (8).  As such, Koujima further discloses that the materials include the third material (8) being deposited and sintered at positions that are discrete from the positions where the first and second materials are deposited and sintered (e.g. different layers in Fig. 1);
wherein the second material (5), when sintered, forms an inductor core [see “CORE” labeled in Fig. 1] in the electronic substrate, and wherein the third material (8), when sintered, forms wire [coil] that is wrapped about the inductor core such that an article includes a wrapped inductor core in the electronic substrate (e.g. Figs. 1 or 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koujima.
Koujima discloses the claimed the claimed manufacturing method as relied upon above in Claims 1 and 5.  While Koujima does not mentioning anything about the second material, that when sintered, either is a reinforcing boss or stiffener in the electronic substrate, it is certainly obvious.  Koujima discloses a layer-by-layer assembly in Figure 1 as each one of the layers clearly support the overall assembly after being sintered.  After sintering, the second material is hardened or in its final shape.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second material of Koujima, after sintering, acts as a reinforcing boss, to support or reinforce the overall assembly.  Or it would have been obvious that the second material acts as a stiffener to the extent that the second material begins as a slurry and is then sintered and hardened.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koujima in view of U.S. Patent 5,849,355 to McHenry (hereinafter “McHenry”).
Koujima discloses the claimed manufacturing method as relied upon above in Claims 1, 5 and 11, further including that the first material (e.g. 6) contains ferrite particles as part of the insulating layer (e.g. ¶ [0120]).  Koujima does not mention that the first material is deposited and sintered at positions to form shielding about the wire (coil).
McHenry discloses that when a first material that is formed as an insulating layer includes ferrite particles, it provides a degree of magnetic shielding (e.g. col. 8, lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first material of Koujima would to some degree form shielding around the wire (coil), based on the shielding property that McHenry teaches with an insulating layer that includes ferrite particles.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication 2014-120678 discloses a method of forming electrically insulating and electrically conductive materials (e.g. 120, 11, in Fig. 1) where both materials are sintered (e.g. SOLUTION).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896